Citation Nr: 9923788	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for restrictive lung 
disease secondary to asbestos exposure, currently rated 30 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO) denying the veteran an increased evaluation for 
his service-connected restrictive lung disease.



REMAND

The veteran contends that the current severity of his 
service-connected respiratory disability is such that he is 
entitled to an increased rating in excess of the 30 percent 
currently assigned.  The veteran's claim for an increased 
rating for his service-connected respiratory disorder is well 
grounded, meaning it is plausible.  In the context of an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
duty to assist the veteran in the development of his claim 
under 38 U.S.C.A. § 5107(a) thus attaches.  In the context of 
an increased rating claim, the VA's duty to assist includes 
providing the veteran with a complete examination of his 
service-connected disabilities.  Wilson v. Derwinski, 
2 Vet. App. 16 (1991).

Initially we observe that the veteran's service-connected 
restrictive lung disease is evaluated by the RO under 
38 C.F.R. § 4.97, Diagnostic Code 6845 (1998) pursuant to the 
revised rating criteria for evaluating disabilities of the 
respiratory system that became effective on October 7, 1996.  
The RO's May 1997 rating decision increasing the disability 
evaluation for the veteran's service-connected respiratory 
disorder from 10 percent to 30 percent, effective from May 
1994, appears to have considered the criteria for evaluating 
the veteran's respiratory disability under the "old" rating 
criteria for respiratory disorders.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The prior rating criteria, however, 
was not provided to the veteran in the August 1997 statement 
of the case or the November 1997 supplemental statement of 
the case.  Notice of the rating criteria in effect prior to 
October 7, 1996, is required so that the veteran and his 
representative may respond with appropriate arguments in 
support of his entitlement to the claimed benefit in the 
event such claim continues to be denied.

The Board is furthermore of the opinion that the veteran 
should be reexamined by a specialist in respiratory 
disabilities prior to further appellate review of this claim.  
Because the current VA clinical findings with respect to the 
veteran's respiratory disorder were received into the record 
as part of VA examinations in 1994, the examiners did not 
have an opportunity to examine the veteran with consideration 
of the current regulations.  Further, the RO has not had an 
opportunity to a review a comprehensive examination in light 
of the new regulations.  The Board finds such action is thus 
necessary before entering an appellate decision with respect 
to the issue presented.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that VA's duty 
to assist the veteran in the development of facts pertinent 
to his claim under 38 U.S.C.A. § 5107(a) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  Accordingly, the matter on appeal 
is REMANDED for the following development:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file for association with the 
veteran's claims file.

2.  A pulmonary specialist should then 
accord the veteran a VA examination in 
order to determine the extent of the 
service-connected restrictive lung 
disease.  The examiner should review the 
claims file and so state in the report of 
examination.  All indicated testing 
should be completed, and all findings 
should be set forth in detail.  The 
examiner should review the rating 
criteria, which became effective October 
7, 1996, as they relate to the general 
rating formula for evaluating restrictive 
lung disease and Diagnostic Codes 6840 
through 6845.  The rating board should 
furnish this material.  The examiner 
should offer an opinion as to the 
severity of the veteran's service-
connected restrictive lung disease, 
describing all currently manifested 
symptoms that are, in the examiner's 
opinion, exclusively attributable to the 
service-connected disability (i.e. 
excluding to the extent possible, any 
symptomatology related to other 
nonservice-connected respiratory diseases 
or conditions).  The examiner should 
review pulmonary function testing results 
currently on file and order any 
additional testing deemed appropriate and 
state the specific percentage findings or 
the predicted values for FEV-1, FEV-
1/FVC, DLCO (SB) and maximum oxygen 
consumption in ml/kg/min (with 
cardiorespiratory limit).  The examiner 
should also state for the record whether 
the veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure or a requirement for 
outpatient oxygen therapy due to his 
service-connected respiratory disability.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
been obtained or the requested 
examinations do not include all test 
reports, special studies, or comments and 
opinions requested, appropriate 
corrective action should be implemented.  
See 38 C.F.R. § 4.2 (1998).

4.  The RO should then readjudicate the 
issue on appeal, especially with regard 
to the additional evidence that was 
produced pursuant to this remand.  In 
doing so, and pursuant to the Court's 
holding in Karnas, the RO should 
determine which set of regulations, (i.e. 
the old criteria or new criteria for 
evaluating respiratory disorders) is more 
beneficial to the veteran and thereafter 
apply that set of regulations to the 
appealed claim for an increased rating.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


